— In a negligence action to recover damages for personal and property injuries, plaintiff appeals from an order of the Supreme Court, Kings County, entered April 26, 1971, which denied his motion for a general preference. Order reversed, with $10' costs and disbursements, and motion granted. In our opinion, under the circumstances of this case, the nature and extent of the injuries and disabilities claimed to have resulted from the accident, and the items claimed as special damages, were sufficient to warrant the granting of a general preference. Latham, Acting P. J., Shapiro, Gulotta and Brennan, JJ., concur; Benjamin, J., dissents and votes to affirm, with the following memorandum: In my opinion this is a small ease of minor injuries grossly exaggerated for the purpose of this action which the Justice at Special Term properly relegated to a trial in the Civil Court of the City of New York.